Citation Nr: 0729819	
Decision Date: 09/21/07    Archive Date: 10/01/07

	DOCKET NO.  05-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for limitation of motion of the left knee, as 
residual of meniscal tear. 

2.  Entitlement to a disability rating in excess of 10 
percent for limitation of motion of the right knee, as 
residual of meniscal tear. 

3.  Entitlement to service connection for a disability 
manifested by cardiomyopathy. 

4.  Entitlement to service connection for chronic bronchitis. 

5.  Entitlement to service connection for a chronic kidney 
disorder. 

6.  Entitlement to service connection for a chronic left 
shoulder disability. 

7.  Entitlement to service connection for a disability 
manifested by numbness of the feet and toes. 

8.  Entitlement to service connection for residuals of a 
cholecystectomy.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1984 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Seattle, Washington.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  Recent examination showed no motion restriction of the 
left knee and no functional impairment attributable to 
fatigue, weakness, lack of endurance, or incoordination.  

3.  Recent examination showed normal motion of the right knee 
with no indication of functional impairment attributable to 
fatigue, weakness, lack of endurance, or incoordination.

4.  Competent medical evidence does not establish a causal 
connection between the veteran's active service and a 
disability manifested by cardiomyopathy.

5.  The veteran had an acute episode of bronchitis in service 
that resolved without residual disability.  The competent 
medical evidence does not establish a link between any 
current bronchitis and the veteran's active service.

6.  The competent medical evidence does not establish a 
causal nexus between any current chronic kidney disorder and 
the veteran's active service.

7.  The competent medical evidence does not establish a link 
between any current left shoulder disability and the 
veteran's active service.  

8.  There is no showing of a causal relationship between any 
disability manifested by numbness involving the feet and toes 
and the veteran's active service.  

9.  The veteran does not have residuals of a cholecystectomy 
attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for motion restriction of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 
Diagnostic Codes 5260, 5261 (2006).  

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for limitation of motion of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.7, 
4.40, 4.45, 4.59, Diagnostic Codes 5260, 5261 (2006).  

3.  Service connection for a disability manifested by 
cardiomyopathy is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

4.  Service connection for chronic bronchitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

5.  Service connection for a chronic kidney disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

6.  Service connection for a chronic left shoulder disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

7.  Service connection for a disability manifested by 
numbness of the feet and toes is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2006).

8.  Service connection for residuals of a cholecystectomy is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2006).  The VCAA provisions include an 
enhanced duty to notify a claimant as of the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist a veteran with a claim.  In the instant case, 
the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b),  VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  (Outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 
(b) apply to all five elements of a service connection claim.  
Those elements are:  (1) veteran status; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; (5) effective 
date of the disability.

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, as well as the manner 
in which VA determines effective dates and disability ratings 
in a March 2006 communication.

Of record is an April 2006 communication from the veteran in 
which he stated he had no other information or evidence to 
give VA to substantiate his claims.  He asked that his claims 
be decided as soon as possible.  The record reveals that in 
several communications, including one dated in August 2005, 
the veteran referred to having received treatment from a 
physician on the Marshall Islands.  The veteran was informed 
by letter dated in October 2006 that VA had submitted a 
second request for copies of treatment records or evidence 
from that physician.  In that communication the veteran was 
informed that even though VA had asked for the information, 
it was his responsibility to see that VA received it.  No 
such records from the indicated physician are in the claims 
folder.  Regardless, the Board notes that the decision with 
regard to the claims for service connection is based on a 
review of the entire evidence.  The Board does not question 
that the veteran was seen by the physician in question while 
on the Marshall Islands.

With regard to the duty to assist the veteran, a review of 
the claims folders reveals the presence of both private and 
VA medical records concerning treatment and evaluation of the 
veteran over the years for various problems.  The veteran was 
accorded authorized examinations in 2005 and 2006 with the 
focus on the disabilities at issue.  The reports of these 
examinations are of record and have been reviewed.  

Based on the foregoing, the Board finds that VA fulfilled its 
mandates under the VCAA and thus, no additional assistance or 
notification is required at this time.  

Increased Rating Claims

The veteran claims entitlement to a higher disability rating 
for a service-connected limitation of motion of the left knee 
and his service-connected limitation of motion of the right 
knee.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disorder adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. §§ 4.40, 4.45.

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity, or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (2005) (holding that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment 
caused by that disability and that, if the service-connected 
disability involves a joint rated based on limitation of 
motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45).  Painful, 
unstable, or malaligned joints due to healed injury are 
entitled to at least a minimum compensable evaluation for the 
joint.  38 C.F.R. § 4.59 (2006).  

The RO has rated the veteran's bilateral knee disabilities as 
follows:  limitation of motion of the left knee, residual of 
meniscal tear (formerly evaluated under Code 5259), rated as 
10 percent disabling under Code 5260 from September 20, 1992; 
limitation of motion of the right knee, residual of meniscal 
tear (formerly evaluated under Code 5259), rated as 10 
percent disabling under Code 5260 since September 20, 1992; 
subluxation of the right knee, residual of meniscal tear, 
rated as 10 percent disabling under Code 5257 from May 27, 
2003; and subluxation of the left knee, residual of meniscal 
tear, rated as 10 percent disabling under Code 5257 from May 
27, 2003.  With consideration of the bilateral factor, a 40 
percent disabling rating has been in effect since May 27, 
2003.  

The Board notes that VA's General Counsel has held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC23-97.  The General Counsel subsequently clarified 
that for a knee disability rated under Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Code 5260 or 
5261 need not be compensable but must at least meet the 
criteria for a zero percent rating.  A separate rating for 
arthritis may also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC9-2004 (2004).  

For rating purposes, normal range of motion of the knee in 
flexion and extension is from zero to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

Also, as noted above, for disabilities evaluated on the basis 
of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  

Evaluations in excess of 10 percent are available under the 
Diagnostic Codes evaluating limitation of function and 
extension of the leg.  Diagnostic Codes 5260, 5261.

At the time of an authorized examination in December 2005, 
the veteran's complaints included a sharp-shooting pain on 
walking or climbing stairs, difficulty standing, difficulty 
walking, and limping.  However, on examination, flexion and 
extension of each knee was normal.  There was no pain, 
fatigue, weakness, lack of endurance, or incoordination 
shown.  The examiner stated that without resorting to mere 
speculation, one could not determine any additional 
limitation in degrees.  An X-ray study of the right knee 
showed minimal narrowing of the medial joint compartment.  X-
ray studies of the left knee were entirely normal.  The Board 
notes that evaluations in excess of 10 percent require 
flexion limited to at least 30 degrees and extension limited 
to at least 15 degrees.  Neither has been shown with regard 
to either knee by the recent medical evidence.  Thus, a 
higher evaluation under the Diagnostic Codes evaluating 
limitation of motion is not warranted with regard to either 
knee.  38 C.F.R. § 4.71 (a), Diagnostic Codes 5260, 5261.  

In terms of functional impairment, the examiner in late 2005 
specifically indicated that there was essentially no 
functional impairment involving either knee.  Thus, an 
increased evaluation on the basis of the DeLuca factors is 
not warranted.  38 C.F.R. § 38 C.F.R. § 4.40, 4.45.

In the absence of X-ray evidence of degenerative arthritis of 
the left knee, Code 5003 for arthritis is not for application 
and a higher evaluation on the basis of degenerative joint 
disease in the left knee is unwarranted.  While a recent X-
ray study showed minimal narrowing involving the right knee, 
as indicated above, the late 2005 examination showed no 
motion restriction whatsoever.  In the absence of X-ray 
evidence of arthritis in the left knee, Code 5003 is not for 
application and a higher evaluation on the basis of 
degenerative joint disease in the left knee is unwarranted.  
While there was some minimal narrowing shown on the X-ray 
study of the right knee, the official examination showed no 
motion restriction whatsoever.  Accordingly, the 10 percent 
rating currently assigned is providing more than adequate 
compensation for the minimal arthritis involving the right 
knee.

As there is no evidence of ankylosis, dislocated semilunar 
cartilage, symptomatic removal of semilunar cartilage, or 
malunion or nonunion of the tibia and fibula, an increased 
evaluation under any of the other diagnostic codes evaluating 
the lower extremities is not warranted.  38 C.F.R. § 4.71 a, 
Diagnostic Codes 5256, 5258, 5259.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference of employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Neither marked interference 
with employment nor periods of hospitalization due to the 
bilateral knee disorders has been shown.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321 (b) (1).

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims 
for evaluations in excess of 10 percent for limitation of 
motion regarding the right knee and for the left knee.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt rule does not apply, and the 
claims for increased ratings must be denied.  38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claims

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  Secondary service connection is also granted where 
a service-connected disorder aggravates the nonservice-
connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 
7 Vet. App. 439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in each case.  When, after 
careful consideration of procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
approve or disapprove the claim.  38 U.S.C.A. § 5107 (b); 
38 C.F.R. § 3.102.

The Board assures the veteran it has thoroughly reviewed all 
the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail each and 
every piece of evidence submitted by the veteran or in his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000)  (The Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting any evidence favorable to the veteran).  

The Board also notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence must demonstrate that the claim is 
plausible.  Espiritu v. Derwinski, 2 Vet. App, 492, 494 
(1992).  Mere lay assertions of medical status do not 
constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (lay persons are not competent to 
offer medical opinions).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  (A lay person is generally not capable 
of opining on matters requiring medical knowledge).

With regard to the claims for service connection for a 
chronic kidney disorder, a chronic left shoulder disability, 
a disability manifested by numbness involving the feet and 
toes, and/or residuals of a cholecystectomy, the Board 
initially notes that there is no current diagnosis of a 
chronic kidney disorder or a chronic disability manifested by 
numbness of the feet and toes.  With regard to the current 
disability prong of the criteria set forth above for 
establishing service connection, the Court has recognized 
that "in the absence of proof of a present disability there 
can be no valid claim" for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) (recognizing that "a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability"); see also Chelte v. Brown, 10 Vet. App. 268 
(1997) (holding that the veteran's claim was not well 
grounded when the evidence "established only that the veteran 
had a [disability] in the past, not that he has a current 
disability."

With regard to the claim for service connection for a chronic 
left shoulder disability, the service medical records are 
without reference to complaints or findings indicative of the 
presence of a left shoulder disorder.  The Board acknowledges 
that post service records show the presence of a left 
shoulder disability.  However, a significant lapse in time 
between service and the initial documentation of post service 
medical treatment is considered as part of the analysis of a 
service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran 
has not submitted or identified any medical opinion or other 
medical evidence indicating a causal relationship between 
service and any current left shoulder disability.  
Accordingly, the Board finds that the probative evidence of 
record is against a finding that the veteran has a chronic 
left shoulder disorder attributable to his active service.

With regard to the claim for service connection for residuals 
of a cholecystectomy, the record shows the veteran underwent 
a cholecystectomy in July 2003.  The treatment records reveal 
that he had been having abdominal pain since June of 2003.  
There is no evidence of record associating the problems 
leading to the cholecystectomy in July 2003 with the 
veteran's active service a number of years earlier.  An 
ultrasound of the upper abdomen at a private facility in June 
2003 showed multiple gallstones, with normal common bile 
duct.  The veteran then underwent the cholecystectomy in July 
2003.  There is no showing of any problems leading to the 
cholecystectomy in 2003 earlier than June 2003.  Again, such 
a significant lapse in time between service and post service 
treatment is considered part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d, 1330 (Fed. 
Cir. 2000).  Again, the veteran has not submitted or 
identified any medical opinion or other medical evidence 
indicating a causal relationship between his active service 
and the problems that led to his cholecystectomy in 2003. 







 Accordingly, the Board finds that the evidence is against a 
finding that the veteran has residuals of a cholecystectomy 
attributable to his active service.  


ORDER

A disability rating in excess of 10 percent for limitation of 
motion of the left knee is denied.

A disability rating in excess of 10 percent for limitation of 
motion of the right knee is denied.

Service connection for a disability manifested by chronic 
myopathy is denied.

Service connection for chronic bronchitis is denied.

Service connection for a chronic kidney disorder is denied.

Service connection for a chronic left shoulder disability is 
denied.

Service connection for a disability manifested by numbness of 
the feet and toes is denied.

Service connection for residuals of a cholecystectomy is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


